Citation Nr: 0710387	
Decision Date: 04/10/07    Archive Date: 04/16/07

DOCKET NO.  04-09 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 3, 1972 to 
February 16, 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

The veteran testified during an April 2005 hearing at the RO 
before the undersigned.  A transcript of that hearing is of 
record.  

In a March 2006 decision, the Board declined to reopen the 
veteran's previously denied claim for service connection for 
residuals of a left knee injury.  At that time, the Board 
remanded his claim for service connection for a right knee 
disorder to the RO for further development.


FINDINGS OF FACT

1.  A right knee disorder was not noted at the time the 
veteran entered active service, but the objective medical 
evidence clearly and unmistakably establishes that his right 
knee disorder existed prior to his examination, acceptance, 
and enrollment into active service.

2.  The competent and probative medical evidence of record 
clearly and unmistakably preponderates against a finding that 
the preexisting right knee disorder, including chondromalacia 
patella, was permanently aggravated by service.







CONCLUSION OF LAW

A right knee disorder, including chondromalacia patella, 
preexisted active service, and was not aggravated during 
military service.  38 U.S.C.A. §§ 1110, 5103-5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.306 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.   VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), aff'd Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. 
App. December 21, 2006). 

VA, thirdly, has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

There is no issue as to providing an appropriate application 
form or completeness of the application.  Written notice 
provided in the June 2003 and March 2006 correspondence to 
the veteran fulfills the provisions of 38 U.S.C.A. § 5103(a).  
October 2006 correspondence provided notice of the type of 
evidence necessary to establish an effective date and 
disability rating for the disorder on appeal.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded a VA 
examination and a hearing at the RO before the undersigned, 
and there is no pertinent evidence which is not currently 
part of the claims file.  Hence, VA has fulfilled its duty to 
assist the appellant in the prosecution of his claim.

II. Factual Background

On a report of medical history completed in June 1971, when 
he was examined for enlistment into service, the veteran 
checked yes to having a trick knee and indicated that he was 
hospitalized for a knee problem when he was 12 years old.  
The examiner noted the veteran's numerous positive responses, 
including left knee and right ankle problems, and said that 
all other disorders were not considered disqualifying.  When 
examined that day, a right knee disorder was not noted.

Service medical records indicate that, on January 13, 1972, 
the veteran reported pain in both knees and gave a history of 
falling off a bicycle 8 years earlier.  He stated fluid was 
aspirated from the knee and that he had trouble 
intermittently since then.  Upon physical examination, the 
right knee had no effusion, no crepitus, the ligaments were 
intact.  The veteran stated he had a slight tenderness over 
the patella.

In a January 1972 orthopedic examination, the veteran 
reported pain in both knees and was diagnosed with 
chondromalacia patella.

A February 1972 medical board examination report indicates 
that the vetran gave a history of injuring his left (right?) 
knee in a bicycle injury prior to service with recurrent knee 
pain since that time.  It was further noted that the veteran 
revealed this history to examiners but it was not considered 
disqualifying.  The veteran reported that, while on active 
duty, he had persistent discomfort in the right knee and was 
seen in consultation at a naval hospital in San Diego by an 
orthopedist who recommended that he be separated from naval 
service after the condition failed to improve.  Physical 
examination revealed full range of motion of the right knee; 
however, there was bilateral patellar crepitance.  Crepitance 
was palpable on deep knee bends.  X-ray studies of the knees 
were within normal limits.  The diagnosis was chondromalacia 
of the right patella.

Post service, a March 1977 VA examination report is not 
referable to a right knee disorder.

In an August 2004 VA pain assessment note, the veteran 
reported chronic knee pain and reported that nothing much 
helped in terms of making the knee better or worse.

In a September 2004 VA physical therapy note, the veteran 
reported that he was having problems with both knees and 
needed a cane.  

During his April 2005 Board hearing, the veteran testified 
that he did not have problems with his knee prior to entering 
service.  He said that he fell off a bicycle when he was 
approximately 10 years old, and injured his left, not his 
right, knee.  The veteran stated that he used a cane for his 
right knee.

In November 2006, the veteran underwent a VA medical 
examination.  According to the examination report, the 
veteran reported that he injured his right knee in boot camp 
and was hospitalized for one to two weeks, and received 
physical therapy and pain medication.  He reported constant 
pain in the right knee and started going to the Tulsa VA 
approximately 5 years ago.  He used a cane for walking but 
did not use a brace.  He was able to drive.  The veteran 
reported that he quit his job because of the problem with his 
knee.  He reported no further injuries to his knees since 
service.  

The examiner found no deformity, swelling, edema or effusion.  
There was no weakness, instability, tenderness, redness or 
heat.  There was no abnormal movement or guarding of the 
movement.  The right knee was stable and there was no 
evidence of any abnormal weightbearing.  There was no unusual 
shoe wear pattern, no callosities.  There was no functional 
limitation on standing and walking.  

The VA examiner diagnosed the veteran with minimal 
degenerative joint disease of the right knee with 0 to mild 
functional loss due to pain.  In the VA examiner's opinion, 
the veteran's right knee condition was not incurred or 
aggravated by active military service; it was noted that the 
veteran had injury to his right knee eight years prior to 
service when he fell off a bicycle.  The examiner opined that 
the veteran's right knee condition was likely due to the 
injury sustained prior to entry into the military service and 
there was no progression of it.  There was no increase in 
disability beyond the natural progress of the disorder during 
his short period of military service of only two months.

III. Legal Analysis

Pursuant to 38 U.S.C.A. § 1110, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  Service connection may also be granted for 
aggravation of a preexisting disability.  See 38 C.F.R. § 
3.306 (2006).

By statute, a veteran will be considered to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by service.  38 
U.S.C.A. § 1111 (West 2002).  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 C.F.R. § 3.304(b).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a), (b).  Aggravation of a pre-existing 
condition may not be conceded where the disability underwent 
no increase in severity during service on the basis of all 
the evidence of record pertaining to the manifestations of 
the disability prior to, during, and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  See Falzone v. 
Brown, 8 Vet. App. 398, 402 (1995) (holding that the 
presumption of aggravation created by section 3.306 applies 
only if there is an increase in severity during service); 
Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  In 
addition, "[t]he usual effects of medical and surgical 
treatment in service, having the effect of ameliorating 
disease or other conditions incurred before enlistment . . . 
will not be considered service-connected unless the disease 
or injury is otherwise aggravated by service."  38 C.F.R. § 
3.306(b)(1)

The Board notes that the language of the aforementioned 
regulation at 38 C.F.R. § 3.304(b) provides that the 
presumption of soundness in 38 U.S.C.A. § 1111 may be 
rebutted merely by proof of preexistence of the disorder in 
issue, while the statute declares that the condition must be 
both shown to have existed before service and not to have 
been aggravated by service.  The Court, in Cotant v. 
Principi, 17 Vet. App. 116 (2003), has identified that 
apparent conflict between the statute and regulation, and the 
VA General Counsel has issued a precedential opinion, 
VAOPGCPREC No. 3-2003 (July 16, 2003), holding subsection 
3.304(b) to be invalid insofar as it requires a claimant to 
show an increase in severity of the claimed disorder before 
VA's duty under the second prong of the rebuttal standard 
applies.  In conformity with the Court's analysis and the GC 
opinion, the Board cites 38 C.F.R. § 3.304(b) herein only for 
the provisions of the regulation that have not been 
invalidated.

The General Counsel further held that 38 C.F.R. § 3.306, 
which provides that aggravation may not be conceded unless 
the pre-existing condition increased in severity during 
service, is not inconsistent with 38 U.S.C.A. § 1111, and 
properly implements 38 U.S.C.A. § 1153.

Mere history provided by the veteran of the pre-service 
existence of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
pre-existing condition.  38 C.F.R. § 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  The Court has held that the 
presumption of soundness upon entry into service may not be 
rebutted without "contemporaneous clinical evidence or 
recorded history" in the record.  Miller v. West, 11 Vet. 
App. 345, 348 (1998).  Subsequently, however, the Court of 
Appeals for the Federal Circuit explained the Miller decision 
by noting that "[n]othing in the court's opinion suggests 
that without such evidence the presumption can never be 
rebutted," emphasizing that any such determination must 
consider "how strong the other rebutting evidence might be."  
Harris v. West, 203 F. 3d. 1347, 1351 (Fed. Cir. 2000).

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein.  The burden of proof is upon VA to rebut 
the presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based on "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

The Court has consistently stated that "temporary or 
intermittent flare-ups during service of a pre-existing 
injury or disease are not sufficient to be considered 
'aggravation in service' unless the underlying condition, not 
just the symptoms, has worsened."  See Maxson v. West, 12 
Vet. App. 453, 458 (1999), citing Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991); see also Daniels v. Gober, 10 Vet. App. 
474, 479 (1997).

In sum, the law as recently interpreted under Cotant v. 
Principi, supra, and VAOPGCPREC 3-2003 (July 16, 2003), 
mandates that, to rebut the presumption of sound condition 
upon entry into service under 38 U.S.C.A. § 1111, VA must 
show by clear and unmistakable evidence both that the disease 
or injury existed prior to service and that the disease or 
injury was not aggravated by service.  See Wagner v. 
Principi, 370 F.3d. 1089, 1096 (Fed. Cir. 2004).

During the pendency of this appeal the regulation governing 
the presumption of soundness and aggravation was revised, 
effective May 4, 2005.  See 70 Fed. Reg. 23,027-29 (May 4, 
2005) (codified at 38 C.F.R. § 3.304(b)).  The amended 
regulation conforms to the Federal Circuit precedent in 
Wagner v. Principi, supra, requiring that VA, rather than the 
claimant, bear the burden of proving that the disability at 
issue preexisted entry into service and that the disability 
was not aggravated by service before the presumption of 
soundness on entrance into active service may be rebutted.

Where a law or regulation changes after a claim has been 
filed, but before the administrative and/or appeal process 
has been concluded, both the old and new versions must be 
considered.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 3-2000 (Apr. 10, 2000).  Here, the veteran and his 
representative were not provided with a copy of the new 
regulation; however, as noted above, the Board's March 2006 
remand averred that remand was required in light of the 
holding rendered in Wagner v. Principi.  Thus, the veteran 
and his representative were well aware of the Wagner decision 
and its impact.  The Board is of the opinion that all due 
process requirements were met in this regard.

The veteran maintains that he has a right knee disorder 
incurred in service.  There seems to be some confusion as to 
whether he had a right knee disorder prior to entering active 
service.

As to the claimed right knee disorder, the Board finds that, 
although vaguely referenced, but not noted on any of the 
entrance or other records associated with the veteran's 
period of active duty, the overall evidence clearly and 
unmistakably establishes that right knee disorder pre-existed 
the appellant's military service.  This determination is 
supported by competent medical evidence presented post-
service (including a VA examiner in November 2006 who stated 
that the veteran had a right knee injury prior to entering 
service).  In fact, the February 1972 Medical Evaluation 
Board report also found that the veteran had right 
chondromalacia patella that existed prior to service.  Based 
upon a review of all the objective medical evidence of 
record, the presence of that preexisting right knee disorder 
is unmistakable, and the presumption of soundness at entry 
has been rebutted.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b); see also Vanerson v. West, 12 Vet. App. 254 (1999) 
(citing Webster's New World Dictionary 1461 (3rd Coll. Ed. 
1988) that "unmistakable" means that an item cannot be 
misinterpreted and misunderstood, i.e., it is undebatable).  
See also Wagner v. Principi, supra.

Before the presumption of aggravation may be applied, it must 
be shown by competent medical evidence that the disorder 
underwent an increase during service, unless there is a 
specific finding that the increase was due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a).  Thus, the 
next question, under the second prong of the Wagner analysis, 
is whether the evidence clearly and unmistakably demonstrates 
that the pre-existing disability was not aggravated during 
service.  See Wagner v. Principi, 370 F.3d at 1097.

The most current VA evaluation, in November 2006, diagnosed 
the veteran's right knee disability as minimal degenerative 
joint disease of the right knee with 0 to mild functional 
loss due to pain.  The evidence also shows that right 
chondromalacia patella was initially diagnosed during service 
when, in January 1972, he was shown to have the disorder; 
although the February 1972 Medical Board report and the VA 
examiner indicate that it had existed prior to service. While 
the right knee disorder may have existed prior to service, it 
does not appear that any alleged disability was incurred 
during service.  Service medical records are entirely 
negative for reference to a right knee injury in service, but 
indicate that ten days after entering service he was seen for 
complaints of knee pain at which time he told examiners of 
the pre-service right knee injury.  To the extent that the 
pre-service disability could be considered to have been 
aggravated, the resulting acquired right knee disability 
diagnosed in and after service could be service-connected.

However, the Board notes, significantly, that a VA medical 
specialist reviewed the veteran's medical records and 
concluded that he had a preexisting right knee injury that 
was not aggravated by military service.  See generally Wagner 
v. Principi, supra.  This examiner noted the veteran's 
reported history of right knee injury in boot camp for which 
he was hospitalized and reviewed the veteran's medical 
records.  The VA examiner opined that the veteran's right 
knee disorder was not incurred or aggravated by active 
military service.  The examiner explained that the right knee 
disorder was likely due to the veteran's injury sustained 
prior to entering military service and there was no 
progression of it.  The VA examiner found that the right knee 
disorder was incurred before January 1972 with no increase in 
disability beyond the natural progress of the disorder during 
his short period of military service of only two months.

The Board is persuaded that the VA examiner's opinion is most 
convincing in that this expert assessed all the records, 
recognized that the veteran's right knee disorder had pre-
existed service, and that service medical records for the 
veteran's brief period of active service were entirely 
negative for any significant injury.  The expert opined that 
the veteran's current right knee disorder was incurred prior 
to entering service and did not increase in disability beyond 
the natural progress of the disease during the short period 
of service. Where a medical expert has fairly considered all 
the evidence, his opinion may be accepted as an adequate 
statement of the reasons and bases for a decision when the 
Board adopts such an opinion.  Wray v. Brown Vet. App. 488, 
493 (1995).  The Board does, in fact, adopt the VA 
specialist's opinion on which it bases its determination that 
service connection for a right knee disorder is not 
warranted.

Thus, the probative and objective medical evidence and 
opinion of record clearly and unmistakably demonstrates that 
the veteran's pre-existing right knee disorder was not 
permanently aggravated during military service.  See Wagner 
v. Principi, supra; see also VAOPGCPREC 3-2003.

As discussed above, the veteran maintains that his current 
right knee disorder was caused by an incident in service.  We 
recognize his sincere belief that his current right knee 
disorder is related in some way to his experience in service. 
Nevertheless, in this case, the veteran has not been shown to 
have the professional expertise necessary to provide 
meaningful evidence regarding the causal relationship between 
his current right knee disorder and his active military 
service. 
See Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. West, 
142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 
(1998).  See also Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

As noted above, the Court has stated that "the standard of 
proof for rebutting the presumption of soundness is not 
merely evidence that is cogent and compelling, i.e., a 
sufficient showing, but evidence that is clear and 
unmistakable, i.e., undebatable  . . . [and] the question is 
not whether the Secretary has sustained a burden of producing 
evidence, but whether the evidence as a whole, clearly and 
unmistakably demonstrates that the injury or disease existed 
prior to service."  Cotant v. Principi, 17 Vet. App. at 132 
(quoting from Vanerson v. West, 12 Vet. App. 254, 261 (1999).

For all the above reasons, as detailed above, the Board finds 
that, when all the objective medical evidence is viewed as a 
whole, it clearly and unmistakably establishes that the 
preexisting right knee disorder was not aggravated during 
active service.  Consequently, the presumption of soundness 
is rebutted in this case.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-1 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then the evidence 
preponderates either for or against the claim, there is no 
reasonable doubt, and the doctrine is inapplicable.  Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993).

Therefore, in view of the foregoing, the Board concludes that 
the objective medical evidence of record clearly and 
unmistakably demonstrates that the veteran's right knee 
disorder preexisted his entry into active service and was not 
aggravated during his service.  SeeVAOGCPREC 3-2003.  The 
Board further concludes that the competent medical evidence 
of record preponderates against the veteran's claim of 
entitlement to service connection for a right knee disorder.



ORDER

Service connection for a right knee disorder is denied.



____________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


